PER CURIAM.
Appellants appeal from the district court’s order dismissing their civil complaint for failure to state a claim under Fed.R.Civ.P. 12(b)(6). Our review of the record included on appeal and the parties’ briefs discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. Hagenbuch v. Compaq Computer Corp., No. CA-00-2073-A (E.D. Va. filed Feb. 7, 2001; entered Feb. 8, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.